department of the treasury internal_revenue_service te_ge eo examinations commerce street dallas tx tax_exempt_and_government_entities_division number release date legend org organization name xx date address address date org address person to contact identification_number contact telephone number in reply refer to te_ge review staff ein uil certified mail -- return receipt dear last date for filing a petition with the tax_court july 20xx a final adverse determination_letter as to your exempt status under section this i sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 c of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons form or amount is prohibited org has inurement and or private benefit of an sec_501’s assets in any not been operating exclusively for exempt purposes within the meaning of internal_revenue_code sec_501 org also is not a charitable_organization within the meaning of sec_1_501_c_3_-1 you are not an organization which operates exclusively for one or more of the exempt purposes which would qualify it as an exempt_organization you operate substantially for a non-exempt purpose the providing of commercial services you failed to meet the requirements of sec_501 and sec_1 c -1 d in that you failed to establish that you were operated exclusively for an exempt_purpose rather you were operated for a substantial non-exempt purpose providing debt negotiation and debt settlement services contributions to your organization are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service ms dal commerce street dallas tx date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process - you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process _ your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f form_886 a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service issue - tax-exempt credit counseling agency operating like a commercial business 20xx legend org organization name co-2 company xx date co-1 company non-profit organization operating like a commercial busine sec_1 whether org is operated exclusively for exempt purposes described within internal_revenue_code sec_501 a whether org is engaged primarily in activities that accomplish an exempt_purpose b whether more than an insubstantial part of the activities of org are in c furtherance of a non-exempt purpose whether org was operated for the purpose of serving a private benefit rather than public interests d whether any part of the net_earnings of org inured to the benefit of any private_shareholder_or_individual facts the taxpayer org is an organization exempt from federal_income_tax under internal_revenue_code sec_501 as an organization described in sec_501 this organization has been incorporated in the state of texas its primary purpose is to educate consumers in the responsible use of credit and enroll them in debt management programs when appropriate the main issue of contention is whether the current mode of operation by the exempt_organization will preclude the tax exempt status of the organization at present the organization is not processing any new clients the organization gets a portion of the payment collected by the co-1 another 501_c_3_organization from the dmp payments of the existing clients the organization then pay sec_85 of this payment so collected from co-1 to co-2 a for profit company which provides the front-end processing such as meeting with the clients counseling the clients providing phone lines helping with payment changes for the clients etc for the eo at present in the year 20xx although the president is not adding any new clients to this non-profit organization he is working with the for-profit entity co-2 continuing in general activities similar to those performed by the non-profit however he is worried that he might not be able to service the current clientele if for some reason the tax- exempt status of the organization is revoked co-1 had insisted that for them to deal with the organization has to be tax-exempt and that he could not steer away the clients of already being serviced by co-1 however the organization is getting all of its revenues from the payment collected from the customers on dmp and fair-share payments from creditors there is no contribution form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a name of taxpayer org schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service issue -- tax-exempt credit counseling agency operating like a commercial business 20xx legend org organization name co-2 company xx date co-1 company from general_public or governmental agencies the board_of directors does not represent a cross-section of the community served it comprises of four people one of who is the president - the organization according to the president never purchased leads for potential clients from a third party they get referrals from banks local cpas churches and city manager some of the clients include local prison inmates or their families law sec_501 of the internal_revenue_code of describes certain organizations exempt from income_tax under sec_501 and reads as follows sec_501 in part states that corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes shall be exempt from taxation federal tax regulations sec_1_501_c_3_-1 in part states that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial parte of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes taxpayer’s position this area is left blank at this time government's position the primary purpose of the organization at the present time appears to be running a commercial business which is not in furtherance of its exempt_purpose although the organization during the year under audit appeared to be meeting some of the educational requirements for a credit counseling agency it fails to satisfy other operating tests in that almost the entire revenue stream is from debt management plan and fair share payments from customers and creditors respectively there is no charity payment from general_public or any governmental agencies the board_of directors of the organization is not represented by the community the board is a small_group of individuals one of them is the president of the organization the current operation of the organization appears to be nothing more than the maintenance of the client base on the debt management plan and collecting the regular monthly fee form 886-a rev department of the treasury - internal_revenue_service page -2- department of the treasury - internal_revenue_service form_8 a name of taxpayer org schedule no or exhibit year period ended issue - tax-exempt credit counseling agency operating like a commercial business explanation of items 20xx legend org organization name co-2 company xx date co-1 company this is activity is not in furtherance of the educational_purposes within the meaning of sec_501 conclusion in the case of org it is held that where the primary purpose or activity of the credit counseling agency is the maintenance of debt management plans for customers it is not entitled to exemption from federal_income_tax as an organization described in sec_501 of the code ruling and determination letters which have been issued granting exemption from income_tax under sec_501 of the code to such organization should be revoked the effective date for this revocation shall be january 20xx form 886-a rev department of the treasury - internal_revenue_service page -3-
